GLASS-COATED ALUMINUM NITRIDE PARTICLES, METHOD FOR PRODUCING SAME, AND HEAT DISSIPATING RESIN COMPOSITION CONTAINING SAME
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 3, 4, and 15 in the reply filed on 3/3/2021 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (JP 5-247181 A) and further in view of Howard (US 5,234,712) and further in view of Kato et al. (JP 2017-036183 A).
Regarding claim 1, Sasaki et al. teach glass-coated aluminum nitride particles comprising aluminum nitride particles (Abstract discloses silica-coated aluminum nitride powder.), and
a glass phase covering at least a part of a surface of the aluminum nitride particles (Abstract discloses silica-coated aluminum nitride powder.), wherein the glass phase is a (Abstract and paragraph 0011 disclose silica which is a component of glass.), and the aluminum nitride particles have a volume cumulative d50 of 10 µm to 200 µm (Paragraph 0011 discloses 10-50 microns.)
However, Sasaki et al. do not teach the composition comprising the glass component further comprises boron nitride particles or the composition comprising the glass component has a ratio of 0.2 parts by weight to 5.0 parts by weight with respect to 100 parts by weight of the aluminum nitride particles.
Howard et al. teach aluminum nitride particles (Abstract) being coated with a silicate component (Abstract). Further, composition comprising the glass component has a ratio of 0.2 parts by weight to 5.0 parts by weight with respect to 100 parts by weight of the aluminum nitride particles (Table 1 discloses 0-25 wt.% silicate.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Sasaki with Howard in order to obtain a moisture resistant compound.
However, neither Sasaki nor Howard teach the composition comprising the glass component further comprises boron nitride particles.
Kato et al. teach aluminum nitride particles containing boron nitride (Claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Sasaki and Howard with Kato in order to improve filling properties.
Regarding claim 3, the combination of Sasaki, Howard, and Kato teach the glass-coated aluminum nitride particles according to claim 1. Further, Kato teaches wherein the boron nitride particles have a ratio of 0.1 parts by weight to 10.0 parts by weight with respect to 100 parts by weight of the aluminum nitride particles (Claim 1)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Sasaki and Howard with Kato in order to improve filling properties.
Regarding claim 4, the combination of Sasaki, Howard, and Kato teach the glass-coated aluminum nitride particles according to claim 1. Further, Kato teaches wherein an average aspect ratio of the aluminum nitride particles is 0.8 or more (Claim 1 discloses spherical shaped particles which would yield an aspect ratio of 1.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Sasaki and Howard with Kato in order to improve filling properties.
Regarding claim 15, Sasaki et al., in combination of Howard and Kato, teach a heat dissipating resin composition comprising the glass-coated aluminum nitride particles according to claim 1 (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729